EXHIBIT 21 HALLIBURTON COMPANY Subsidiaries of the Registrant December 31, 2007 STATE OR COUNTRY NAME OF COMPANY OF INCORPORATION Breswater Marine Contracting B.V. Netherlands DII Industries, LLC United States ESG (Latin America), LLC United States Halliburton Affiliates, LLC United States HalliburtonAS Norway Halliburton Canada Holdings, Inc. United States Halliburton de Mexico, S. de R.L. de C.V. Mexico Halliburton Energy Cayman Islands Limited Cayman Islands Halliburton Energy Services Ltd. United Kingdom Halliburton Energy Services, Inc. United States Halliburton Group Canada Inc. Canada Halliburton Group Holdings (1) Company Canada Halliburton Group Holdings (2) Company Canada Halliburton Holdings (No. 3) United Kingdom Halliburton International, Inc. United States Halliburton Manufacturing and Services Limited United Kingdom Halliburton Netherlands Operations Cooperatie Netherlands Halliburton Norway Holdings C.V. Netherlands Halliburton Overseas Limited Cayman Islands Halliburton Produtos Ltda. Brazil Halliburton Worldwide Limited Cayman Islands HES Mexico Holdings, LLC United States Hobbymarkt Delft BV Netherlands Kellogg Energy Services, Inc. United States Landmark Graphics Corporation United States Oilfield Telecommunications, LLC. United States
